 1
 2                                                                  JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
12   JASON SINAGWANA NSINANO, )                 No. SA CV 18-01847-VBF-GJS
                                )
13                 Petitioner,  )
                                )               JUDGMENT
14       v.                     )
                                )
15   KIRTSJEN NIELSEN et al.,   )
                                )
16                 Respondents. )
                                )
17
18
19        IT IS ADJUDGED that this action is dismissed as moot.
20
21   Dated: January 3, 2020
22
                                                   Hon. VALERIE BAKER FAIRBANK
23                                                 UNITED STATES DISTRICT JUDGE
24
25
26
27
28
